H.J. GRUY AND ASSOCIATES, INC. 333 Clay Street, Suite 3850, Houston, Texas 77002 • TEL. (713) 739-1000 • FAX (713) 739-6112 Exhibit 23.1 CONSENT OF H.J. GRUY AND ASSOCIATES, INC. We hereby consent to the use of the name H.J. Gruy and Associates, Inc. and of references to H.J. Gruy and Associates, Inc. and to the inclusion of and references to our report, or information contained therein, dated February 18, 2011, prepared for Swift Energy Company in the Swift Energy Company Annual Report on Form 10-K for the year ended December 31, 2010. H.J. GRUY AND ASSOCIATES, INC. By: /s/ Marilyn Wilson Marilyn Wilson, P.E. President and Chief Operating Officer Houston, Texas February 24, 2011
